Citation Nr: 1009660	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-27 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for total hysterectomy 
residuals.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1983 to January 
1986.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) which, in pertinent part, denied service connection for 
hysterectomy residuals.  
 

FINDING OF FACT

1.  Service connection is currently in effect for left 
salpingoophorectomy residuals with anterior and posterior 
repair, right oophorectomy residuals, left trigeminal 
neuritis, and chronic rhinitis.  

2.  The Veteran's total hysterectomy residuals have been 
shown to be etiologically related to her service-connected 
right oophorectomy residuals.  


CONCLUSION OF LAW

Total hysterectomy residuals were incurred proximately due to 
or as the result of the Veteran's service-connected right 
oophorectomy residuals.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.310(a), 3.326(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In this decision, the Board grants service connection for 
total hysterectomy residuals.  This constitutes a complete 
grant of the benefits sought on appeal.  Thus, no discussion 
of Department of Veterans Affairs' (VA) duty to notify and 
assist is necessary.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009).  Service 
connection is currently in effect for left 
salpingoophorectomy residuals with anterior and posterior 
repair, right oophorectomy residuals, left trigeminal 
neuritis, and chronic rhinitis.  

	Clinical documentation from Doctors' Center Hospital-Bayamon 
dated in November 2006 states that the Veteran underwent a 
left oophorosalpingectomy and a total hysterectomy.  
	
	A written statement from L. T.-R., M.D., conveys that the 
Veteran was his patient.  The doctor opined that:  
	
The procedure was a complete hysterectomy 
with bilateral salpingoophorectomy with 
anterior posterior repair.  The biopsy 
revealed a mature cystic teratoma 
(dermoid cyst) in the left ovary.  This 
diagnosis is related to her previous 
surgery (right oophorectomy) 
service-connected to this procedure 
performed in 1985 due to the same 
diagnosis.  In my medical opinion based 
on physical examination, review of the 
records, and patient history, there is a 
clear nexus between this condition 
secondary to the right oophorectomy.  
	
	At an August 2007 VA examination for compensation purposes, 
the Veteran reported having undergone a total hysterectomy 
secondary to the removal of her right ovary.  The examiner 
concluded that:
	
[The Veteran's] hysterectomy was done due 
to uterine myoma, stress incontinence and 
a left adnexal mass.  ...  [T]he 
hysterectomy performed several months 
later has no relationship to the previous 
[right oophorectomy], as the uterine 
conditions represented an unrelated 
physiologic, pathologic process. ... [T]he 
ovarian cysts have no physiologic 
influence or relation to the other 
uterine and cervical conditions found in 
the case of this Veteran, and it was not 
the reason/cause for the hysterectomy, as 
explained above.  
	
The Board has reviewed the probative evidence of record 
including the Veteran's written statements on appeal.  The 
record is in relative equipoise as to the etiology of the 
cause for the Veteran's total hysterectomy.  Upon resolution 
of reasonable doubt in the Veteran's favor, the Board 
concludes that service connection is warranted for total 
hysterectomy residuals.  

 
ORDER

Service connection for total hysterectomy residuals is 
granted.  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


